DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 7/7/2022, which has been entered and made of record.  Claims 1, 5, 12-15 are amended.  Claim 2 is cancelled. No new claims are added.  Claims 1, 3-15 are pending in the application. 
35 U.S.C. 112(f) interpretations of claims 1, 3-11 made in the office action sent on 4/14/2022 are maintained in this office action.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 12-15 have been considered, but because of amendments made to these claims change the scope and necessitate to provide new grounds of rejection. See detailed rejection.
	
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20170200308; hereinafter Nguyen) in view of  ARGADE et al. (US 20200090397; Hereinafter Argade).

Regarding claim 1, Nguyen discloses a system (abstract, ¶0037), comprising: an image rendering instruction generation system (¶0040, ¶0044, ¶0046), including: 
an object identification unit operable to identify one or more objects for rendering in a virtual scene (The VLIW circuit 104 and one or more processors 324 in combination is understood as an object identification unit, fig. 3. 
The one or more images may be images of one or more users and/or a scene (e.g., one or more objects and/or background), ¶0076. In order to render a scene, the electronic device 1066 may obtain command data and vertex data from the system memory. For example, the CS 1017 may receive and/or execute rendering command(s) from the system memory 1005. The vertex data may indicate one or more points (e.g., vertices), lines and/or polygons. The vertex data 1009 may represent a scene and/or one or more objects in a scene, ¶0134, fig. 10.
…the he asynchronous memory controller 108 may asynchronously access memory (e.g., on-chip memory 110 and/or system memory 114) to enable rendering different levels of detail (e.g., different zones with different levels of detail) within a single data set (e.g., during processing of a draw call). For example, the asynchronous memory controller 108 may access memory (e.g., parameter(s), LOD parameter(s), etc.) after processing (e.g., tessellation, shading, etc.) on a set of data has begun and before processing on the set of the data is completed. This may allow the VLIW circuit 104 to change LOD during processing of a set of data to produce different LODs in one set of data. Each set of data may include multiple primitives (e.g., points, polygons, etc.). In some configurations, each set of data may (initially) have a single LOD assigned. However, the asynchronous memory controller 108 may assign a different LOD to a set of data during processing of that data set. For example, the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, for instance). In some configurations, the parameters may be updated during processing. For example, any dedicated hardware block (e.g., eye tracking sensor data, motion sensor data, etc.)) may update the parameters. The VLIW circuit 104 (e.g., GPU) may read from a section of memory that includes the parameters. Accordingly, the VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call. In some configurations, the VLIW circuit 104 may render different levels of detail in a single draw call., ¶0051. Also see ¶0127. 
The vertex data 1009 may represent a scene and/or one or more objects in a scene –¶0134. The geometry data 1209 may represent a scene and/or one or more objects in a scene -¶0160. Here, vertex data 1009, geometry data 1209, and/or primitives may reasonably be understood as objects which are identified. Also see abstract); 
a shader identification unit operable to identify a shader for rendering the identified objects, wherein the shader comprises two or more shading processes corresponding to different levels of detail (The VLIW circuit 104 and one or more processors 324 in combination is understood as a shader identification unit, fig. 3.
…the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, The VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call, ¶0051.
Single-pass foveated rendering may be an example of single-pass multi-LOD rendering, where different zones with different levels of detail may be based on eye tracking. For example, a zone may be a circular area (or an area of another shape) approximately centered on the point of a display (e.g., image) where the user is looking, ¶0074. Also see ¶0081.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.
dynamic access of different frame buffer subsets may enable parallel shader processes (e.g., sub-routines). Different shader processes may be executed in parallel, where one shader process accesses one subset of the frame buffer and another shader process accesses another subset of the frame buffer, ¶0091, see fig. 4, also see ¶0094); 
a draw call generation unit operable to generate a draw call comprising the identified shader (The VLIW circuit 104 and one or more processors 324 in combination is understood as a draw call generation unit, fig. 3.
For example, the VLIW circuit 104 may periodically process sets of data. Processing (e.g., tessellating) a single set of data may be referred to as a draw call. For example, a draw call may be an instruction (e.g., a programmatic request, instruction, etc.) for the VLIW circuit 104 to process (e.g., render) a set of data. One or more parameters (e.g., LOD parameter, tessellation setting, one or more other parameters, etc.) may be associated with and/or set for the draw call. Accordingly, a draw call may establish a LOD to be rendered for the set of data, ¶0049-51.
For example, the asynchronous memory controller 308 may allow reading parameter(s) (e.g., level of detail (LOD) parameter(s)) from a volatile memory block (e.g., dynamically adapting during a draw call). For instance, the asynchronous memory controller 308 may allow one or more of a tessellation control shader (TCS), tessellator (TESS), tessellation evaluation shader (TES), geometry shader (GS), rasterizer and fragment shader (FS) to access one or more parameters from a volatile memory block (e.g., to dynamically adapt during a draw call, ¶0074); 
a draw call output unit operable to provide the generated draw call to an image rendering system (The VLIW circuit 104 and one or more processors 324 and display 332 in combination is understood as a draw call output unit, fig. 3. 
The VLIW circuit 104 may include one or more elements for rendering images. Some examples of the elements may include a front end (FE), vertex processor (VPs, vertex fetcher (VF), vertex shader (VS), tessellation control shader (TCS), hull shader (HS), tessellator (e.g., tessellation engine) (TESS), tessellation evaluation shader (TES), domain shader (DS), geometry shader (GS), rasterizer (Rast), fragment shader (FS), pixel shader (PS), tiler, render output unit (ROP), clipper (Clip) and/or stream out (SOL), etc. In some configurations, one or more of these elements may be referred to as a graphics pipeline 106, ¶0047, ¶0102, fig. 6. 
The ROP 894 may output the pixel data (e.g., processed pixel data). For example, the ROP 894 may output the pixel data via the C/D memory 898 and/or cache 801 to system memory 805 as rendered targets data 813. The rendered targets data 813 may be provided (e.g., output) for presentation. For example, the rendered targets data 813 may be sent to a display for presentation, fig. 8, ¶0118), 
wherein the image rendering system is operable to render each of the one or more objects using a shading process corresponding to the level of detail selected for each of the one or more objects in dependence upon the screen location of each of the one or more objects (…the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, The VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call, ¶0051.
rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, even during the processing of a data set. This may provide a better user experience. Additionally, the systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may reduce the LOD in an area of the image that the user's gaze is no longer directed to. This may reduce unnecessary processing, ¶0053. Also see ¶0074. Also see ¶0081.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.
dynamic access of different frame buffer subsets may enable parallel shader processes (e.g., sub-routines). Different shader processes may be executed in parallel, where one shader process accesses one subset of the frame buffer and another shader process accesses another subset of the frame buffer, ¶0091, see fig. 4, also see ¶0094. Also see figs. 19, 20, 22). 
Nguyen is not found discussing explicitly about a shader generation unit operable to generate the shader comprising the two or more shader processes, wherein the two or more shader processes are automated, and the different levels of detail correspond to lower levels of detail based upon an input shader process.
However, Argade discusses about a GPU that includes a plurality of shader processors (e.g. shaders 102 and 104), wherein each shader includes hardware configured to perform a corresponding set of operations on received data (e.g. pixel data) (¶0012). The method 500 is employed in any of a variety of devices and for a variety of applications. For example, in some embodiments a game application includes a plurality of shaders. A game vendor uses an automated mechanism to vary precision of one or more shaders to determine its impact on the overall image quality quantitively using a quantitative image quality measure such as Peak Signal to Noise Ratio (PSNR). Such an automated mechanism identifies the shaders that are executed at reduced precision at run time (¶0030, also see ¶0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the concept of implementing plurality of shader as disclosed by Argade, with the rendering instruction generation system of Nguyen, to obtain, a shader generation unit operable to generate the shader comprising the two or more shader processes, wherein the two or more shader processes are automated, and the different levels of detail correspond to lower levels of detail based upon an input shader process, because this will improve the overall image quality (¶0030). Besides, combining prior art elements from pertinent arts according to know methods yielding predictable results is obvious.
Regarding claim 3, Nguyen in view of Argade discloses the system of claim 1, wherein the identified objects are grouped into a batch that corresponds to a single shader, and wherein the draw call generation unit is operable to generate a single draw call representing that batch (Each set of data may include multiple primitives (e.g., points, polygons, etc.). In some configurations, each set of data may (initially) have a single LOD assigned- understood as a batch , ¶0051).  
Regarding claim 4, Nguyen in view of Argade discloses the system of claim 1, wherein a shading process corresponding to a lower level of detail comprises fewer and/or simplified calculations than a shading process corresponding to a higher level of detail for a given object (rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, even during the processing of a data set. This may provide a better user experience. Additionally, the systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may reduce the LOD in an area of the image that the user's gaze is no longer directed to. This may reduce unnecessary processing, ¶0053. Also see ¶0074, ¶0081, ¶0094.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.
..different levels of detail may correspond to different quality shaders (e.g., a higher LOD may correspond to a higher quality shader, where more detailed and/or expensive processing is performed, ¶0233-0234.).  
Regarding claim 5, Nguyen discloses an image rendering system for rendering an image using a shader3Atty Docket No.: 545-1075 comprising two or more shading processes corresponding to different levels of detail (abstract, ¶0037, ¶0040, ¶0044, ¶0046, ¶0049, ¶0051, ¶0053, ¶0081, ¶0091), the system comprising: 
a draw call reception unit operable to receive a draw call from an image rendering instruction generation system, wherein the draw call identifies one or more objects for rendering using the shader (The VLIW circuit 104 and one or more processors 324 in combination is understood as a draw call reception unit, fig. 3.
…the VLIW circuit 104 may periodically process sets of data. Processing (e.g., tessellating) a single set of data may be referred to as a draw call. For example, a draw call may be an instruction (e.g., a programmatic request, instruction, etc.) for the VLIW circuit 104 to process (e.g., render) a set of data. One or more parameters (e.g., LOD parameter, tessellation setting, one or more other parameters, etc.) may be associated with and/or set for the draw call. Accordingly, a draw call may establish a LOD to be rendered for the set of data, ¶0049-50.
Each set of data may include multiple primitives (e.g., points, polygons, etc.). In some configurations, each set of data may (initially) have a single LOD assigned. However, the asynchronous memory controller 108 may assign a different LOD to a set of data during processing of that data set. For example, the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, for instance). …the VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call. In some configurations, the VLIW circuit 104 may render different levels of detail in a single draw call., ¶0051. Also see ¶0053, ¶0127, ¶0076, ¶0134.
The LOD parameter(s) may be stored in system memory 314 and/or on-chip memory 310. The LOD parameter(s) may be updated asynchronously in relation to a set of data (e.g., draw call) that is being processed by the VLIW circuit 304. … the asynchronous memory controller 308 may update tessellation settings during the processing of the data set (e.g., draw call), ¶0081, ¶0094); 
a screen location determination unit operable to determine the location of each of the one or more objects on a screen used for displaying the rendered images (The VLIW circuit 104 and one or more processors 324 and display 332 in combination is understood as a screen location determination unit, fig. 3.
the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, for instance). Accordingly, the VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call. In some configurations, the VLIW circuit 104 may render different levels of detail in a single draw call., ¶0051. Also see ¶0127.
rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, ¶0053. Also see ¶0074. Also see ¶0081.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.); 
a level of detail determination unit operable to select a level of detail for each of the objects in dependence upon the location of that object on the screen (The VLIW circuit 104 and one or more processors 324 in combination is understood as a level of detail determination unit, fig. 3.
…the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, The VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call, ¶0051.
rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, even during the processing of a data set. This may provide a better user experience. Additionally, the systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may reduce the LOD in an area of the image that the user's gaze is no longer directed to. This may reduce unnecessary processing, ¶0053. Also see ¶0074, ¶0081, ¶0094.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.); 
a rendering unit operable to render each of the one or more objects using a shading process corresponding to the respective level of detail (The VLIW circuit 104 and one or more processors 324 and display 332 in combination is understood as a rendering output unit, fig. 3. 
The VLIW circuit 104 may include one or more elements for rendering images. Some examples of the elements may include a front end (FE), vertex processor (VPs, vertex fetcher (VF), vertex shader (VS), tessellation control shader (TCS), hull shader (HS), tessellator (e.g., tessellation engine) (TESS), tessellation evaluation shader (TES), domain shader (DS), geometry shader (GS), rasterizer (Rast), fragment shader (FS), pixel shader (PS), tiler, render output unit (ROP), clipper (Clip) and/or stream out (SOL), etc. In some configurations, one or more of these elements may be referred to as a graphics pipeline 106, ¶0047, ¶0102, fig. 6. 
The rendered targets data 813 may be provided (e.g., output) for presentation. For example, the rendered targets data 813 may be sent to a display for presentation, fig. 8, ¶0118.
dynamic access of different frame buffer subsets may enable parallel shader processes (e.g., sub-routines). Different shader processes may be executed in parallel, where one shader process accesses one subset of the frame buffer and another shader process accesses another subset of the frame buffer, ¶0091, see fig. 4, also see ¶0081, ¶0094 and figs. 19, 20, 22).
Nguyen is not found discussing explicitly about a shader generation unit operable to generate the shader comprising the two or more shader processes, wherein the two or more shader processes are automated, and the different levels of detail correspond to lower levels of detail based upon an input shader process.
However, Argade discusses about a GPU that includes a plurality of shader processors (e.g. shaders 102 and 104), wherein each shader includes hardware configured to perform a corresponding set of operations on received data (e.g. pixel data) (¶0012). The method 500 is employed in any of a variety of devices and for a variety of applications. For example, in some embodiments a game application includes a plurality of shaders. A game vendor uses an automated mechanism to vary precision of one or more shaders to determine its impact on the overall image quality quantitively using a quantitative image quality measure such as Peak Signal to Noise Ratio (PSNR). Such an automated mechanism identifies the shaders that are executed at reduced precision at run time (¶0030, also see ¶0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to include the concept of implementing plurality of shader as disclosed by Argade, with the rendering instruction generation system of Nguyen, to obtain, a shader generation unit operable to generate the shader comprising the two or more shader processes, wherein the two or more shader processes are automated, and the different levels of detail correspond to lower levels of detail based upon an input shader process, because this will improve the overall image quality (¶0030). Besides, combining prior art elements from pertinent arts according to know methods yielding predictable results is obvious.
Regarding claim 6, Nguyen in view of Argade discloses the system of claim 5, wherein the level of detail determination unit is operable to select a level of detail in dependence upon the location of that object with respect to a detected location of a viewer's gaze on the screen (rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, even during the processing of a data set. This may provide a better user experience. Additionally, the systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may reduce the LOD in an area of the image that the user's gaze is no longer directed to. This may reduce unnecessary processing, ¶0053. Also see ¶0074, ¶0081, ¶0094, ¶0102, ¶0104, fig. 6.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.)

Regarding claim 7, Nguyen in view of Argade discloses the system of claim 6, wherein the selected level of detail is higher for objects that are closer to the detected gaze location (rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking, ¶0053, ¶0081, ¶0104. Also see claim 6 rejection above).  

Regarding claim 8, Nguyen in view of Argade discloses the system of claim 5, wherein the rendering unit is operable to render an image using a lower resolution for objects corresponding to a lower selected level of detail (rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, even during the processing of a data set. This may provide a better user experience. Additionally, the systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may reduce the LOD in an area of the image that the user's gaze is no longer directed to. This may reduce unnecessary processing, ¶0053. Also see ¶0039, ¶0074, ¶0081, ¶0092-0094.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.
..different levels of detail may correspond to different quality shaders (e.g., a higher LOD may correspond to a higher quality shader, where more detailed and/or expensive processing is performed, …the pixel resolution may constrain the tessellation level, ¶0233-0234.).  
Regarding claim 9, Nguyen in view of Argade discloses the system of claim 5, wherein the level of detail determination unit is operable to select a level of detail on a per-pixel, per-primitive, per-surface, and/or per-object basis for each of the objects (…the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, for instance, ¶0051)..  
Regarding claim 10, Nguyen in view of Argade discloses the system of claim 5, wherein the level of detail determination unit is operable to update the level of detail for a given screen area at a predetermined interval (the VLIW circuit 104 may periodically process sets of data, ¶0049. The VLIW circuit 104 (e.g., GPU) may read (e.g., may always read, continuously read, periodically read, etc.) from a section of memory (e.g., on-chip memory 110 and/or system memory 114) that includes the parameters – understood as at a predetermined interval , ¶0051. Also see, ¶0081, ¶0127).  
Regarding claim 11, Nguyen in view of Argade discloses the system of claim 1, further, comprising: 4Atty Docket No.: 545-1075 
an image rendering system for rendering an image using a shader comprising two or more shading processes corresponding to different levels of detail (abstract, ¶0037, ¶0040, ¶0044, ¶0046, ¶0049, ¶0051, ¶0053, ¶0081, ¶0091), the image rendering system comprising: 
a draw call reception unit operable to receive a draw call from an image rendering instruction generation system, wherein the draw call identifies one or more objects for rendering using the shader(The VLIW circuit 104 and one or more processors 324 in combination is understood as a draw call reception unit, fig. 3.
…the VLIW circuit 104 may periodically process sets of data. Processing (e.g., tessellating) a single set of data may be referred to as a draw call. For example, a draw call may be an instruction (e.g., a programmatic request, instruction, etc.) for the VLIW circuit 104 to process (e.g., render) a set of data. One or more parameters (e.g., LOD parameter, tessellation setting, one or more other parameters, etc.) may be associated with and/or set for the draw call. Accordingly, a draw call may establish a LOD to be rendered for the set of data, ¶0049-50.
Each set of data may include multiple primitives (e.g., points, polygons, etc.). In some configurations, each set of data may (initially) have a single LOD assigned. However, the asynchronous memory controller 108 may assign a different LOD to a set of data during processing of that data set. For example, the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, for instance). …the VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call. In some configurations, the VLIW circuit 104 may render different levels of detail in a single draw call., ¶0051. Also see ¶0053, ¶0127, ¶0076, ¶0134.
The LOD parameter(s) may be stored in system memory 314 and/or on-chip memory 310. The LOD parameter(s) may be updated asynchronously in relation to a set of data (e.g., draw call) that is being processed by the VLIW circuit 304. … the asynchronous memory controller 308 may update tessellation settings during the processing of the data set (e.g., draw call), ¶0081, ¶0094);
a screen location determination unit operable to determine the location of each of the one or more objects on a screen used for displaying the rendered images (The VLIW circuit 104 and one or more processors 324 and display 332 in combination is understood as a screen location determination unit, fig. 3.
the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, for instance). Accordingly, the VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call. In some configurations, the VLIW circuit 104 may render different levels of detail in a single draw call., ¶0051. Also see ¶0127.
rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, ¶0053. Also see ¶0074. Also see ¶0081.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.); 
a level of detail determination unit operable to select a level of detail for each of the objects in dependence upon the location of that object on the screen (The VLIW circuit 104 and one or more processors 324 in combination is understood as a level of detail determination unit, fig. 3.
…the systems and methods disclosed herein may allow changing LOD on a per-pixel and/or per-primitive basis (even within a set of data, The VLIW circuit 104 (e.g., GPU) may adjust accordingly per primitive instead of for an entire draw call, ¶0051.
rendering one or more zones of an image may be based on eye tracking. For instance, the electronic device 102 may render multiple zones with different levels of detail, where a zone with a highest level of detail is rendered in an area where a user is currently looking. The eye tracking may detect when a user changes gaze to look at a different part of the image. The systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may immediately change the LOD rendered based on the eye tracking. For example, the VLIW circuit 104 may increase the LOD in an area of the image that the user has changed gaze to view, even during the processing of a data set. This may provide a better user experience. Additionally, the systems and methods disclosed herein (e.g., the asynchronous memory controller 108) may reduce the LOD in an area of the image that the user's gaze is no longer directed to. This may reduce unnecessary processing, ¶0053. Also see ¶0074, ¶0081, ¶0094.
FIG. 7 illustrates an example of a scene for foveated rendering. The scene for foveated rendering includes a coarse detail area 748, a medium detail area 750 and a fine detail area 752, ¶0104.); and 
a rendering unit operable to render each of the one or more objects using a shading process corresponding to the respective level of detail (The VLIW circuit 104 and one or more processors 324 and display 332 in combination is understood as a rendering output unit, fig. 3. 
The VLIW circuit 104 may include one or more elements for rendering images. Some examples of the elements may include a front end (FE), vertex processor (VPs, vertex fetcher (VF), vertex shader (VS), tessellation control shader (TCS), hull shader (HS), tessellator (e.g., tessellation engine) (TESS), tessellation evaluation shader (TES), domain shader (DS), geometry shader (GS), rasterizer (Rast), fragment shader (FS), pixel shader (PS), tiler, render output unit (ROP), clipper (Clip) and/or stream out (SOL), etc. In some configurations, one or more of these elements may be referred to as a graphics pipeline 106, ¶0047, ¶0102, fig. 6. 
The rendered targets data 813 may be provided (e.g., output) for presentation. For example, the rendered targets data 813 may be sent to a display for presentation, fig. 8, ¶0118.
dynamic access of different frame buffer subsets may enable parallel shader processes (e.g., sub-routines). Different shader processes may be executed in parallel, where one shader process accesses one subset of the frame buffer and another shader process accesses another subset of the frame buffer, ¶0091, see fig. 4, also see ¶0081, ¶0094 and figs. 19, 20, 22).  

Regarding method claim 12, although wording is different, the material is considered to be substantively similar to that of system claim 1 discussed above.
Regarding claim 13, although wording is different, the material is considered to be substantively similar to that of system claim 5 discussed above.
Regarding claim 14, Nguyen discloses a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method (¶0264-0266).
Regarding rest of the non-transitory machine-readable storage medium claim 14, although wording is different, the material is considered to be substantively similar to that of system claim 1 discussed above.
Regarding claim 15, Nguyen discloses a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method (¶0264-0266).
Regarding rest of the non-transitory machine-readable storage medium claim 15, although wording is different, the material is considered to be substantively similar to that of system claim 5 discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619